Title: To James Madison from Charles Jared Ingersoll, 18 January 1814
From: Ingersoll, Charles Jared
To: Madison, James


        
          Sir
          18. January 1814
        
        In submitting the enclosed letter to your consideration I am actuated by no other motive than a regard to the public good. I know very little of the Lieutenant from whom it comes, nor whether his veracity or means of observation are unquestionable. Of course I do not vouch for either. But if what he states be true, the army certainly is jeopardized for want of a competent number of officers to command the men. With the highest consideration I have the honor to remain your most obedient humble servant
        
          C. J. Ingersoll
        
      